Citation Nr: 9903798	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  93-11 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from November 1970 to November 
1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1991 decision by 
the RO.  The Board remanded the appeal to the RO for 
additional development in April 1995.  


FINDING OF FACT

The veteran is currently employed in more than marginal 
employment, and is not shown to be permanently and totally 
disabled.  


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§  1502, 1521 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's disabilities include adjustment disorder with 
mixed emotional features, rated 30 percent disabling; 
epicondylitis of the left elbow, rated 10 percent disabling; 
elevated blood pressure with history of sinus arrhythmia, 
tachycardia and hypercholesterolemia, rated 10 percent 
disabling, and post-operative recurrent fistula in ano and 
perirectal abscess, rated at a noncompensable level.  The 
combined nonservice-connected rating is 40 percent.  

The veteran filed a claim for pension in August 1991, 
asserting that he had been unemployed and permanently 
disabled since May 1991.  At that time, the veteran asserted 
that he was disabled due to his service-connected recurrent 
fistula in ano, and nonservice-connected left elbow 
disability and a cardiovascular condition, manifested by 
elevated blood pressure and tachycardia.  In March 1992, the 
veteran reported that he also had a psychiatric impairment.  

In September 1992, the veteran submitted a number of medical 
records and a copy of a May 1992 decision by the Social 
Security Administration which awarded disability benefits due 
to heart problems.  The decision noted that while the veteran 
did not meet the criteria for impairment under specific 
regulations (Appendix 1, Subpart P, Reg No. 4), he was still 
undergoing evaluation for heart problems, and was considered 
unemployable and not a candidate for vocational training by a 
vocational evaluator.  The decision indicated that the 
veteran's claim would be reviewed the following year after 
the veteran had completed additional cardiovascular testing.  

In April 1995, the Board remanded the appeal to the RO in 
order to obtain all available medical records, including 
those relied upon by the Social Security Administration in 
awarding disability, and for a comprehensive examination of 
all of the veteran's disabilities.  Thereafter, VA 
examinations were undertaken in May and June 1997.  In 
February 1998, additional records were received from the 
Social Security Administration that included information to 
the effect that the veteran had returned to full-time 
employment in January 1995 as an electronic technician.  In a 
Social Security Report dated in April 1997, it was noted that 
he earned over $17,000 in 1995.  In a December 1996 financial 
statement, he reported taking home over 1200 per month.  A 
Case Development Sheet dated in February 1997 indicated that 
the veteran received additional training and was employed 
full-time.  The report also noted that the veteran had 
completed his trial work period and no longer wanted to be 
considered for disability.  A Notice of Disability Cessation 
in February 1997 informed the veteran that he was no longer 
entitled to disability benefits by the Social Security 
Administration as of February 1997.  At the VA joints 
examination in June 1997, the veteran reported being employed 
in the electronics repair field. 

Analysis

The statutory authority for the granting of pension benefits 
is found in 38 U.S.C.A. § 1521(a) (1991), provides in 
pertinent part as follows:  

The Secretary shall pay to each veteran 
of a period of war who meets the service 
requirements of this section(,) . . . and 
who is permanently and totally disabled 
from a nonservice-connected disability 
not the result of the veteran's own 
willful misconduct, pension at the rate 
prescribed by this section . . . 

The statutory definition of the term "permanently and totally 
disabled" is found in 38 U.S.C.A. § 1502(a) (1991), and 
provides as follows:  

For the purpose of this chapter, a person 
shall be considered to be permanently and 
totally disabled if such person is 
unemployable as the result of disability 
reasonably certain to continue throughout 
the life of the disabled person, or is 
suffering from (1) any disability which 
is sufficient to render it impossible for 
the average person to follow 
substantially gainful occupation, but 
only if it is reasonably certain that 
such disability will continue throughout 
the life of the disabled person; or (2) 
any disease or disorder determined by the 
Secretary to be of such a nature and 
extent to justify a determination that 
the persons suffering therefrom are 
permanently and totally disabled.  

In a case such as this one, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since 
the veteran is currently employed full-time in a position of 
more than marginal employment, he is not shown to be 
permanently and totally disabled.  Accordingly, there is no 
basis to grant pension benefits.  



ORDER

The claim of entitlement to a permanent and total disability 
rating for pension purposes is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  

- 5 -


